t c memo united_states tax_court photo art marketing trust john p wilde co-trustee and photo art publishing trust john p wilde co-trustee petitioners v commissioner of internal revenue respondent docket no filed date john p wilde for petitioners david w otto and doreen m susi for respondent memorandum opinion chiechi judge this case is before the court on respon- dent's motion to dismiss for lack of jurisdiction respondent’s motion we shall grant respondent’s motion background for purposes of respondent’s motion the parties do not dispute the following factual allegations that are part of the record at all relevant times each petitioner was a_trust organized under the laws of the state of arizona and was engaged in business in that state upon commencement of the examination of each petitioner’s taxable years and respondent requested that each petitioner provide respondent with complete copies of the trust documents relating to each such petitioner as well as other items of substantiation each petitioner refused to provide respondent with the trust documents and other information requested at the time respondent issued the notice_of_deficiency notice to each petitioner respondent’s address records indi- cated an entity named d e sword co as the trustee for each petitioner respondent’s address records were not based on any trust documents or other legal documents submitted by each petitioner that could constitute credible_evidence regarding who was is the trustee of each petitioner instead respondent’s address records were prepared and updated in accordance with respondent’s procedures and were based solely on correspondence submitted by each petitioner which alleged that d e sword co was the trustee for each petitioner the notice issued to petitioner photo art marketing trust was addressed as follows photo art marketing trust sword d e co-ttes p o box sedona az the notice issued to photo art publishing trust was addressed as follows photo art publishing trust d ek sword trustee co ttee p o box sedona az photo art marketing trust and photo art publishing trust jointly filed a petition in this court that petition was signed on behalf of photo art marketing trust and photo art publishing trust by john p wilde mr wilde as co-trustee of photo art marketing trust and photo art publishing trust respondent’s motion contends in pertinent part arizona law provides that the trustee has the capacity to institute court proceedings on behalf of the trust a r s c however mr wilde has not demonstrated with credible_evidence that he is a co-trustee of the petitioner trusts with capacity to bring the instant action moreover respondent’s counsel contacted the arizona corporation commission to determine the exis-- tence validity of the entity called d e sword com-- pany the corporation commission informed respondent’s counsel that it had no record of any entity by that name ever existing in the state of arizona further the corporation commission informed respondent’s coun- sel that it had no record of any entity incorporated in arizona under the name of or in reference to an individual named john p wilde there is absolutely no evidence from which the court can adduce that there has been a legal as-- signment of john p wilde as the co-trustee of either of the petitioner trusts petitioners have provided no evidence that mr wilde’s appointment as co-trustee is valid or authorized under the terms of the trust indentures assuming they exist at a minimum petitioners should be required to provide complete copies of the original trust docu- ment s wherein the initial trustee is appointed petitioners should also provide any and all documents in the chain of appointments of subsequent trustees if the initial trustees or any successor trustees thereafter were in fact an entity called d e sword company petitioners should be required to produce credible_evidence establishing legal existence and validity of that entity without the evidence described above in paragraph petitioners have failed to demonstrate that john p wilde was legally appointed as co-trustee authorized to act on behalf of the trusts and bring the instant case before this court see t c rule c petitioners filed a response to respondent’s motion in which they ask the court to deny that motion petitioners’ response to respondent’s motion asserts in pertinent part the respondent’s objection goes to the manage- ment of the trusts their internal affairs concerns about their administration the declaration of rights and the determinations of matters involving the trust- ees as the respondent concedes that these are ari- zona trusts this issue falls within the exclu- sive jurisdiction of the superior court here in the state of arizona see a r s at this point this court is without jurisdiction to determine whether mr wilde is the duly authorized trustee the petitioners need not remind the court of the consequences of taking any_action over which sub- ject matter jurisdiction is completely lacking any objection the respondent or respondent’s counsel has in this area must be taken up in the supe- rior court here in arizona assuming of course the respondent or respondent’s counsel has standing the irony is of course if respondent or respondent’s counsel does take the matter up with the superior court where the respondent will have the burden_of_proof and if the superior court finds that the trusts are valid then the respondent will be barred by res_judicata from asserting the sham trust claim that forms the basis for his deficiency determination in essence the factual claims raised by the motion to dismiss are inextricably intertwined with the facts going to the merits of the commissioner’s sham trust claim at issue in this case if the trusts are valid then mr wilde under arizona law will be presumed to be the duly authorized trustee whether it is as a trustee of the resulting trust constructive trust or expressed sic trust therefore the only course available to this court is to defer consider- ation of the jurisdictional claims to the trial on the merits 990_f2d_451 n 9th cir 940_f2d_1291 9th cir see also 824_f2d_799 9th cir a district_court may hear evidence and make findings_of_fact necessary to rule on the subject matter jurisdiction question prior to trial if the jurisdictional facts are not inter- twined with the merits emphasis added the court held a hearing on respondent’s motion at that hearing mr wilde appeared on behalf of petitioners ’ petition- ‘at the hearing the court informed mr wilde that its allow- ing him to appear at the hearing as the alleged co-trustee of each petitioner did not mean that the court agreed that he in fact was a duly appointed and authorized co-trustee of each petitioner ers proffered no evidence and the parties presented no new arguments at that hearing discussion rule provides in pertinent part a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person's authority is derived the parties do not dispute that each petitioner is a_trust organized under the laws of and doing business in the state of arizona under arizona law see rule c a trustee has the power to commence litigation on behalf of a_trust see ariz rev stat ann sec c west in the instant case each petitioner has the burden of proving that this court has jurisdiction see 65_tc_346 all rule references are to the tax_court rules_of_practice and procedure 27_tc_837 by establishing affirma- tively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden each petitioner must provide evidence establishing that mr wilde has authority to act on its behalf see national comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 we reject petitioners' position that under arizona law the validity of the purported appointment of mr wilde as co-trustee of each petitioner falls within the exclusive jurisdiction of the courts of the state of arizona on the record before us we find that each petitioner has failed to establish that mr wilde is authorized to act on its behalf to reflect the foregoing an order of dismissal for lack of jurisdiction granting respon- dent’s motion will be entered swe have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant
